Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
1.	Claims 2-3, 9-10, and 16-17 objected to because of the following informalities:  claim 2 should start on a new line instead of in the same line with the last sentence of claim 1. Similarly, claims 3, 9, 10, 16, and 17 have the same defects.  Appropriate correction is required.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,321,282. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,321,282 with obvious wording variations.

U.S. Patent Application 17/085,751
U.S. Patent 10,321,282
1. A method embodied within a mobile application operation within a mobile communications device, wherein the mobile communications device includes a cellular service provider number associated therewith, the mobile application configured to perform the actions of:
1. A method for enabling a cellular mobile communications device that has a carrier assigned primary number to include one or more additional network accessible numbers such that calls to the one or more additional network numbers will terminate at the cellular mobile communications device and, the cellular mobile communications device can originate calls from the one or more additional network accessible numbers all within the same cellular mobile communications device, the method comprising:
interfacing over a communications network with a second line service platform;

receiving from the second line service platform at least one or more additional network accessible numbers that are assigned to the mobile communications device;
assigning an additional network accessible number to a first cellular mobile communications device, wherein the first cellular mobile communications device includes a second line calling application;
receiving, from the second line service platform, and storing within a memory element of the mobile communications device, one or more relationship numbers that are associated by the second line service platform with the cellular server provider number, wherein each of the one or more relationship numbers is stored along with a particular additional network accessible number of the at least one or more additional network numbers assigned to the mobile communications device and a third party calling number, and wherein each of the one or more relationship numbers is a network recognizable number;
selecting a first relationship number that is unique for the additional network accessible number and a third party calling number pair, wherein the first relationship number is a network recognizable number;
forwarding the selected relationship number and the third party calling number to the first mobile communications device
receiving an incoming call at the mobile communications device, wherein the incoming call is from a particular third party that dialed a particular relationship number that is one of the one or more relationship numbers and the calling line identifier of the incoming call is set to the particular relationship number; and using the particular relationship number obtained from the calling line identifier of the incoming call, access the memory element to identify a particular third party calling number associated with the particular third party and the particular additional network accessible number for the incoming call.
receiving a call initiation into the telephone network from a second cellular mobile communications device, wherein the call initiation identifies the additional network accessible number of the first cellular mobile communications device as the dialed number;
the telephone network identifying the additional network accessible number as a valid network accessible number that is serviced by a specialized platform;
the telephone network routing the call initiation to the specialized platform;
the specialized platform identifying a previously assigned relationship number that is associated with the additional network accessible number and the calling line identifier of the second mobile communications device;
the specialized platform completing the call initiation by establishing a call request to the primary  number of the first mobile communications device with the previously assigned relationship number utilized as the calling line identifier, wherein the first mobile communications device examines the previously assigned relationship number to identify the call as being directed to the additional network accessible number and originating from the second mobile communications device.


	The examiner also notes that claims 4, 8 of the ‘751 application respectively corresponds to claims 4, 9 of the ‘282 Patent.

4.	Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,854,417. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,321,282 with obvious wording variations.

U.S. Patent Application 17/085,751
U.S. Patent 9,854,417
1. A method embodied within a mobile application operation within a mobile communications device, wherein the mobile communications device includes a cellular service provider number associated therewith, the mobile application configured to perform the actions of:
1. A method for enabling a cellular mobile communications device that has a carrier assigned primary number to include one or more additional network accessible numbers such that calls to the one or more additional network numbers will terminate at the cellular mobile communications device and, the cellular mobile communications device can originate calls from the one or more additional network accessible numbers all within the same cellular mobile communications device, the method comprising:
interfacing over a communications network with a second line service platform;

receiving from the second line service platform at least one or more additional network accessible numbers that are assigned to the mobile communications device;
assigning an additional network accessible number to a first cellular mobile communications device, wherein the first cellular mobile communications device includes a second line calling application;
receiving, from the second line service platform, and storing within a memory element of the mobile communications device, one or more relationship numbers that are associated by the second line service platform with the cellular server provider number, wherein each of the one or more relationship numbers is stored along with a particular additional network accessible number of the at least one or more additional network numbers assigned to the mobile communications device and a third party calling number, and wherein each of the one or more relationship numbers is a network recognizable number;
selecting a first relationship number that is unique for the additional network accessible number and a third party calling number pair, wherein the first relationship number is a network recognizable number;
forwarding the selected relationship number and the third party calling number to the first mobile communications device
receiving an incoming call at the mobile communications device, wherein the incoming call is from a particular third party that dialed a particular relationship number that is one of the one or more relationship numbers and the calling line identifier of the incoming call is set to the particular relationship number; and using the particular relationship number obtained from the calling line identifier of the incoming call, access the memory element to identify a particular third party calling number associated with the particular third party and the particular additional network accessible number for the incoming call.
receiving a call initiation into the telephone network from a second cellular mobile communications device, wherein the call initiation identifies the first relationship number as the dialed number and does not include a calling line identifier;
the telephone network identifying the additional network accessible number as a valid network accessible number that is serviced by a specialized platform;
the telephone network routing the call initiation to the specialized platform;
the specialized platform identifying the additional network accessible number and the third party number associated with the first relationship number;
the specialized platform completing the call initiation by establishing a call request to the third party number with the additional network accessible number utilized as the calling line identifier;
receiving a call initiation into the telephone network from a second cellular mobile communications device, wherein the call initiation identifies the additional network accessible number of the first cellular mobile communications device as the dialed number;
the telephone network identifying the additional network accessible number as a valid network accessible number that is serviced by the specialized platform;
the telephone network routing the call initiation to the specialized platform;
the specialized platform identifying a previously assigned relationship number that is associated with the additional network accessible number and the calling line identifier of the second mobile communications device;
the specialized platform completing the call initiation by establishing a call request to the primary number of the first mobile communications device with the previously assigned relationship number utilized as the calling line identifier, wherein the first mobile communications device can lookup the previously assigned relationship number to identify the call as being directed to the additional network accessible number and origination from the second mobile communications device.


	The examiner also notes that claim 8 of the ‘751 application respectively corresponds to claim 7 of the ‘417 Patent.
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:
Smith (2009/0217048) teaches wireless device authentication between different networks.
Meincke et al. (2010/0177662) teaches reverse call set up via an interconnection between different networks.
As to claims 1, 8, and 15, prior arts of record fail to teach, or render obvious, alone or in combination a method embodied within a mobile application operating within a mobile communications device, wherein the mobile communications device includes a cellular service provider number associated therewith, the mobile application configured to perform the actions of and a mobile application including multiple code segments operating within a mobile communications device wherein the mobile communications device includes a cellular service provider number associated therewith, the mobile application comprising the claimed components, relationships, and functionalities as specifically recited in the claims.

6.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection, set forth in this Office action.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652